watury cao interrll revenues service tege eo examinations mail stop dal commerce st dallas texas release number release date e legend org date organization name brddress address org address date date ae taxpayer_identification_number person to contact employee identification_number employee telephone number phone xx fax last date to file a petition in tax_court june 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you loaned an amount constituting to of your total assets back to the substantial_contributor who has contributed most of your assets thus this person has effectively used you as a private source of loan credit into which he could transfer excess personal funds claimed tax deductions while he still retained complete control of the funds and used them for purposes unrelated to your exempt_purpose thus your earnings inured to the benefit of this person an insider of you and you did not disclose any information regarding this transaction that resulted in such inurement on your form_1023 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division department of the treasury commerce street dallas tx date date legend sat org address certified mail - return receipt requested taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings sign date and return the form_6018 enclosed or take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo l xaminations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to vou within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code letter rev catalog number 34809f you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination form_6018 letter rev catalog number 34809f name of taxpayer org rea sec_86a department of the treasury - internal_revenue_service schedule no or explanation of item sec_12 20xx ein exhibit year period ended 20xx legend org organization name county county state state grantor-2 grantor associate-1 associate-2 companie sec_1 xx date address address city city grantors grantors grantor-l notary notary associates dir-1 director co-l1 co-2 primary issues a whether the exempt status of org org or the trust under sec_501 of the internal_revenue_code irc or code ’ should be revoked because it did not operate exclusively for exempt purposes b whether org’s tax-exempt status should be revoked as of december 20xx because it tailed to disclose material facts about its operations during the application process primary issues - facts ‘trust instrument org was created with a declaration of trust declaration by grantors hereinafter collectively referred to as the grantors and grantor-1 sometimes referred to as trustee on december 20xx the declaration provides that org was created for the purpose of establishing an organization which is described in sec_501 and sec_1_509_a_-4 of the ‘treasury regulations the declaration states that it shall be irrevocable and that the donor waives the right and the power to alter amend revoke or terminate the trust or any of the terms of the declaration the declaration requires that each year the trustee shall distribute ' percent of the trust's net_income to co-1 co-1 or the ‘primary charity with the intent of helping co-1 perform its functions and carry out its general charitable purposes the declaration further provides that the trustee will distribute a total of percent of the net_income of this trust to one or more of the organizations listed on a schedule a on or before the end of the fourth month immediately following the year in which the income was earned there are charities listed on schedule a to the declaration including the primary charity co-1 and the co-2 co-2 there have been five trustees acting under the declaration appointed as follows e two trustees appointed by co-1 unless otherwise stated all section references are to the internal_revenue_code of 19xx as amended the code all regulatory references are to the regulations promulgated under the code form 886-a ev department of the treasury - internal_revenue_service page -1- rayan sec_86a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org ein 20xn e e two trustees appointed by the members of a class composed of grantors and grantor’s adult descendants grantors family’ one trustee appointed by the trustees appointed by co-1 and grantors’ family governance grantor-1 is one of org’s five trustees grantor-1 is also a substantial_contributor to org and therefore a disqualified_person with respect to the trust pursuant to sec_4946 org’s initial board_of trustees was comprised of five members as follows grantor-1 a disqualified_person because he is a substantial_contributor grantor-2 grantor-1 s wife and therefore also a disqualified_person under sec_4946 and member of the board_of trustees of co-1 associate-1 business_associate of grantor-1 associate-2 friend and business_associate of grantor-1 dir-1 executive director of co-1 and appointed by co-1 all five board members were disclosed on org’s tax returns operations application_for recognition of exempt status by letter dated january 20xx org was recognized by the service as exempt from federal_income_tax under sec_501 as an organization described in sec_501 effective the date of its creation on december 20xx the service also classified org as a sec_509 supporting_organization rather than a private_foundation the service’s determination_letter was based on org’s representations made in its application and supplemental materials during the application process org did not disclose that it would lend any amount much less a majority of its assets to disqualified persons years before exam 20xnx org filed its initial form_990 on july 20xx for the year ended december 20xx the initial contribution disclosed on the return was dollar_figure in publicly traded stock org filed an amended form_990 on november 20xx for the year ended december 20xx the contributions on this return totaled dollar_figure which included dollar_figure in publicly traded stock the specific nature of the remaining non cash dollar_figure in assets contributed were not disclosed on the tax_return form 886-a rev department of the treasury - internal_revenue_service page -2- eye 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx total revenue reported on the return was dollar_figure there were no expenditures reported on the return dunn a direct cash contribution of dollar_figure by grantors was reported on org’s form_990 grants disclosed on the return totaled dollar_figure of which dollar_figure was donated to co-1 total revenue reported on the return was dollar_figure the board meeting minutes of november 20xx indicate that a loan to grantor-1 was discussed and approved by the board members other than the grantors at the board meeting it was discussed and approved that org could loan up to dollar_figure to the grantors provided the loans were evidenced in written promissory notes hereinafter the notes and secured_by real_property collateral the minutes were signed by grantor-2 org issued its first note to grantor-1 in the amount of dollar_figure on december 20xx org disclosed this loan as a receivable on line of its 20xx form_990 no other information about the note was disclosed on the return the terms of the note were as follows e e e six percent per annum initial rate principle amount maturity_date december 20xx or as otherwise renewed dollar_figure the language in the note stated that grantor-1 would pay org annual interest payments with the first annual payment due and payable on december 20xx thereafter annual interest payments were due and payable on december of each succeeding year so long as the note remained in effect upon grantor-1’s failure to make any payment of installments of interest or any part thereof within five days of the date due it was optional with the legal holder of this note to declare the entire principle and interest balance hereunder due and payable and proceedings may at once be instituted for the enforcement and collection of the same by law the note was secured_by real_property set out and described in a certain trust deed with assignment of rents executed by grantor-1 on the same date as the note grantor- signed the note as borrower there was no signature for org form 886-a rev department of the treasury - internal_revenue_service page -3- eon 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx the deed_of_trust with assignment of rents was notarized by notary with an effective date of december 20xx the deed_of_trust with assignment of rents stated the following for good and valuable consideration including the indebtedness herein recited and the trust herein created the receipt of which is hereby acknowledged trustor grantor-1 and grantor-2 husband and wife as joint_tenants with full rights of survivorship and not as tenants in common hereby grants conveys and warrants to trustee notary in trust with power of sale and right of entry and possession for the benefit and security of beneficiary org under and subject_to the terms and conditions hereinafter set forth the real_property situated in county state of state described in exhibit a attached hereto and incorporated herein by this reference assignment of rents grants to beneficiary a security_interest as additional security for all the obligations secured_by this trust deed trustor hereby assigns and in during the continuance of this trust deed and during any time that obligations are owing and unpaid to beneficiary under the notes and related loan documentation all rent including room rents daily or otherwise proceeds contract rights general intangibles instruments issues royalties license or use fees or charges credit and profits or generated from or in connection with the property affected by this trust deed the grant and assignment of rents and other charges income revenues profits etc arising from or out of the property as described in this paragraph and also in the granting clauses of this trust deed is an absolute grant and assignment and not an assignment for security only both grantor-1 and grantor-2 signed the deed_of_trust as trustors there was no signature for the trust the security_interest in the real_property described in exhibit a of the deed_of_trust with assignment of rents was never recorded with the state of state the real_property described in xhibit a is grantors’s personal_residence an appraisal of the real_property described in exhibit a which was dated april 20xx was conducted by a state-certified residential appraiser according to the appraisal the value of the property located at address city state was dollar_figure years under examination form 886-arev department of the treasury - internal_revenue_service page -4- oo 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items org ein 20xx schedule no or exhibit year period ended 20xx 2oxx a direct cash contribution of dollar_figure by grantors was reported on the 20xx form_990 grants disclosed on the return totaled dollar_figure of which dollar_figure was distributed to co-1 org issues three additional notes to grantor-1 in 20xx all of which carried a annual interest rate had maturity dates five years subsequent and contained the same language as the first note described above for the 20xx tax_year and included the same deed_of_trust with assignment of rents as security org issued notes to grantor-1 in the principal amounts of dollar_figure dollar_figure and dollar_figure on february 20xx march 20xx and may 20xx respectively as with the 20xx loan the 20xx loan documents were not signed on behalf of org and the security_interest was not recorded org received in interest_income in 20xx which was not reported on its form_990 for that year as well as dollar_figure in capital_gain the dollar_figure in interest_income was dollar_figureless than the amount required to be paid under the terms of the notes 2oxx a direct cash contribution of dollar_figure by grantors was reported on the form_990 grants disclosed on the return totaled dollar_figure of which dollar_figure was distributed to co-1 org received dollar_figure in interest_income in 20xx which was not reported on its form_990 for that year and was dollar_figure less than the amount required to be paid under the terms of the notes form_990 information 20xx 20xx dollar_figure line direct public support line 8d net gain total revenue line program services line management and general line total expenses balance_sheet form 886-a rev department of the treasury - internal_revenue_service page -5- i 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org ein 20xx line cash line receivables from officers line total assets line total liabilities line capital stock line total liabilities and net assets fund balances dollar_figure the following grants to charitable organizations have been made 20xx co-2 co-1 total 20xx co-2 co-1 other c charities total the following chart summarizes org's loans to grantor-1 and grantor-1’s' payments to org year-end loans to founders principal total org year-end assets loans as of year-end assets payments made on loans to interest principal payment made on loans to founders year form 886-a rev department of the treasury - internal_revenue_service page -6- fon 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xn org ein 20xx - n a dollar_figure _ 20xx 20xx founders n a dollar_figure dollar_figure dollar_figure dollar_figure _ exempt status granted 1-3-20xx oo _ le i -- 20xx 20xx _ zoxx oxx 20xx all contributions to org are known to have been from grantors with the possible exception of a dollar_figure contribution received in 20xx org did not produce records to verify the source of the contribution org's 20xx form_990 indicates the receivable from an officer decreased from dollar_figure to dollar_figure as of july 20xx with the exception of the payments noted above none of the loans made in 20xx had been repaid and none of the loans had been renewed primary issues - applicable law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 such private shareholders or individuals are commonly referred to for convenience as insiders form 886-acrev department of the treasury - internal_revenue_service page -7- pisce 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org ein 20xx regulation sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 75_tc_127 the tax_court held that even though the statutory prohibition on inurement is stated in terms of net_earnings the inurement doctrine applies to unjust enrichment from an organization’s gross earnings as well see also 505_f2d_1068 6th cir in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of a private source of loan credit from an organization’s earnings may itself amount to inurement of benefit id pincite see also john marshall law school john marshall university v united_states ustc ct_cl noting that the very existence of a private source of loan credit from an organization's earnings may itself amount to inurement of benefit 74_tc_507 same 66_tc_850 concluding that a hospital did not qualify for exemption under sec_501 because some of its net_earnings inured to the benefit of the physician who was the organization's founder when most of the hospital's assets were loaned to a nursing home owned by the founder al interest rates that were below-market given the level of risk involved and not repaid until nearly to years later in 73_tc_196 aff'd 631_f2d_736 cir the tax_court considered a church that invested in an office building that met the needs lor office space of one of church founder’s wholly-owned businesses even though the office building may have been a good investment for the church and even though the business paid a reasonable rent the court concluded that when the church's investments are dictated in part by the needs of private interests it cannot be said that the church was operated exclusively for the public benefit id pincite the court also considered a variety of loan transactions between the church and the founder’s businesses although inadequate records made it impossible to trace completely the financial transactions the court determined that it is clear that money passed form 886-aev department of the treasury - internal_revenue_service page -8- eseany 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org ein 20xx back and forth between the church and the founder and his businesses whenever one or the other needed the cash id the church was thereby utilized by the founder as an ‘incorporated pocketbook’ into which he could transfer excess personal funds claiming tax deductions while he still retained complete control of the funds and used them for purposes unrelated to religious activities id based on these and other facts the court found that the church had failed to establish that no part of its net_earnings inured to the benefit of a private_shareholder_or_individual in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2009_4 2009_1_irb_118 dollar_figure cross-referencing dollar_figure et seq an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents revproc_2009_9 2009_2_irb_256 sec_11 in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation alter the determination_letter is issued c f_r sec_601_201 revproc_2009_9 sec_11 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2009_9 sec_12 revproc_2009_4 irc dollar_figure cross-referencing irc dollar_figure et seq primary issues - government’s position the determination_letter recognizing org as a tax-exempt_organization described in sec_501 should be revoked because it is not operated exclusively for charitable or any other exempt_purpose an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 sec_1 c - c as numerous courts have noted the very existence of a private source of loan credit from an organization’s earnings may itself amount to inurement of benefit founding church of scientology f 2d pincite john marshall law school ustc unitary mission form 886-a rev department of the treasury - internal_revenue_service page -9- orm 886a department of the treasury - internal revenue serviec explanation of items name of taxpayer org ein 20xx ee inow ot exhibit year period ended 20xx church t c pincite this is all the more true where the loans are at interest rates that could not be secured on the market and or are inadequately or improperly secured or enforced see eg john marshall law school ustc lowry hospital ass’n t c pincite the courts have also made clear that prohibited inurement occurs when an organization’s investments are dictated in part by the needs of the organization’s founders and or when the founder retains complete control_over an organization’s funds and uses them for purposes other than the organization's exempt purposes western catholic church t c pincite in the case at hand org loaned an amount constituting to of its total assets back to the substantial_contributor who had contributed most of org’s assets org has not alleged that grantor-1 used any of these loan amounts to further org’s exempt purposes thus grantor-1 has effectively used org as a private source of loan credit founding church of scientology f 2d pincite and as an ‘incorporated pocketbook’ into which he could transfer excess personal funds claiming tax deductions while he still retained complete control of the funds and used them for purposes unrelated to org’s exempt purposes western catholic church tc pincite loaning substantially_all of its assets to an insider a strategy that has so far resulted in substantial losses was not dictated in part by the needs of that insider grantor-1 who benefited from the loans id together these facts compel the conclusion that org’s earnings inured to the benefit of grantor-1 in addition org has provided no evidence that its unusual investment strategy of in addition although furthermore as of july 20xx subsequent to the maturity_date of all of the notes grantor-1 had not paid dollar_figure of the dollar_figure in principal he owed and org had taken no steps to enforce the notes or require grantor-1 to renew the loans grantor-1 also failed to pay the full dollar_figure in interest owed at the end of 20xx and 20xx without any consequences during those years the notes stated they are secured_by the trust deed with assignment of rents there is no evidence that this deed_of_trust was ever recorded there is also no indication that grantor-1’s credit history cash_flow or any other pertinent market data was considered before deciding upon a interest rate for the notes and no evidence that a commercial lender would have been willing to lend to grantor-1 at such a rate clearly a commercial lender would not have failed to properly record its security_interest and would not permit grantor-1 to fail to make his full interest and principal payments on the dates required without demanding repayment or trying to enforce collection or without renewing the loans seemingly at higher interest rates or more security to reflect the increased risk associated with the delinquency as stipulated in the notes accordingly org made loans to a disqualified_person grantor-1 that he could not have secured on the market from a third party and thereby bestowed a significant financial advantage onan insider the courts have consistently held that such loans constitute prohibited inurement see eg john marshall ustc lowry hosp assoc t c pincite orange county agric soc’y t c memo during the application process org did not disclose that it would lend any amount much less a majority of its assets to disqualified persons moreover org issued its first note to grantor- form 886-a crev department of the treasury - internal_revenue_service page -10- oo 886a department of the ‘i'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org ein 20xx before the date the service issued its determination_letter recognizing org as exempt under sec_501 in addition org operated in a manner materially different from the representations org made to the service on its form_1023 and subsequent filings as a result we are revoking the determination_letter effective as of december 20xx primary issue - conclusion accordingly org’s status as an organization described under sec_501 should be revoked effective january 20xx because its earnings inured to the benefit of grantor-1 an insider of the organization and it did not disclose any information regarding the transaction that resulted such inurement on its form_1023 form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december 20xx through december 20xx subsequent returns are due no later than the day of the month following the close of the trust’s accounting_period returns should be sent to the following mailing address internal_revenue_service for tax_year ending december 20xx form_1041 is due april 20xx and should be sent to the following address internal_revenue_service form 886-a rev department of the treasury - internal_revenue_service page -11-
